IN THE
                         TENTH COURT OF APPEALS

                                No. 10-06-00262-CR

MICHAEL ANTHONY LOPEZ,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                          From the 361st District Court
                              Brazos County, Texas
                        Trial Court No. 06-00154-CRF-361


                          MEMORANDUM OPINION


     Michael Anthony Lopez was convicted of first-degree murder. See TEX. PENAL

CODE ANN. § 19.02 (Vernon 2003). He was sentenced to 75 years in prison. Lopez

appeals. Counsel for Lopez filed an Anders brief. See Anders v. California, 386 U.S. 738

(1967). We affirm.

     Counsel informed Lopez of the right to file a brief, and Lopez has filed one. The

State waived filing a response. Counsel’s brief reviews the propriety of not objecting to

the State’s evidence, the legal and factual sufficiency of the evidence, and the

correctness of the sentence within the legal range of punishment.        Counsel’s brief
evidences a professional evaluation of the record for error, and we conclude that

counsel performed the duties required of appointed counsel.            See Anders at 744.

Counsel concluded that the appeal had no arguable issues. Lopez’s brief does not

clearly identify any arguable issues.

     We must, “after a full examination of all the proceedings, . . . decide whether the

case is wholly frivolous.” Anders at 744; accord Stafford v. State, 813 S.W.2d 503, 509-11

(Tex. Crim. App. 1991); Coronado v. State, 996 S.W.2d 283, 285 (Tex. App.—Waco 1999,

order) (per curiam), disp. on merits, 25 S.W.3d 806 (Tex. App.—Waco 2000, pet. ref’d).

An appeal is “wholly frivolous” or “without merit” when it “lacks any basis in law or

fact.” McCoy v. Court of Appeals, 486 U.S. 429, 439 n.10 (1988). Arguments are frivolous

when they “cannot conceivably persuade the court.” Id. at 436. An appeal is not wholly

frivolous when it is based on “arguable grounds.” Stafford at 511.

     After a review of the entire record, we determine that the appeal is wholly

frivolous. Accordingly, we affirm the trial court’s judgment.

     Counsel’s request that he be allowed to withdraw from representation of Lopez is

granted. Counsel must, nevertheless, advise Lopez of our decision and of the right to

file a petition for discretionary review. See Ibarra v. State, 226 S.W.3d 481, 482-483 (Tex.

App.—Waco 2006, no pet.); see also Meza v. State, 206 S.W.3d 684, 689 (Tex. Crim. App.

2006).



                                              TOM GRAY
                                              Chief Justice



Lopez v. State                                                                        Page 2
Before Chief Justice Gray,
    Justice Vance, and
    Justice Reyna
Affirmed
Opinion delivered and filed November 5, 2008
Do not publish
[CRPM]




Lopez v. State                                 Page 3